Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruan (CN105703541).
	As to independent claim 1, Ruan teaches  cooling system for an electric motor driving a propulsion element (9), the system comprising: a water tank (5); means for mixing water with cooling air  generated by the propulsion element (5) being driven by the motor (see figure 1), applied to the motor the means comprising: [[;]_ a spray device (3); a pump (6); and a water supply line (4) arranged between the spray device (3) and the water tank (5) to provide water (liquid) from the tank (5) to the spray device (3) such that spray device (3) sprays water (liquid) in the form of a water mist into the flow of cooling air from the propulsion element (9), wherein the system is configured to provide a resulting mixture of the water mist and the cooling air to the motor as shown in figure 1.
As to claim 4/1, Ruan teaches wherein the spray device (3) comprises one or more nozzles as shown in figure 1.  
	As to claim 5/4, Ruan teaches wherein the one or more nozzles (see figure 1) are provided in a housing (see figure 1) of the motor to direct the water mist around a front face of the motor as shown in figure 1.  
As to claim 10/1, Ruan teaches method of cooling an electric motor, the method comprising: directing a mixture of water and cooling air to the motor (see figure 1) as shown in figure 1.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (CN105703541) in view of Xiao (CN110311504).
As to claim 6/3, Ruan teaches the claimed limitation as discussed above except the spray device further comprising: one or more grooves to distribute the water.  
	However Xiao teaches the spray device (16) further comprising: one or more grooves (17) to distribute the liquid as shown in figures 1, 5, for the advantageous benefit of improving cooling capability.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ruan by using the spray device further comprising: one or more grooves to distribute an liquid, as taught by Xiao , to improve cooling capability.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruan (CN105703541) in view of Xu (CN208966498).
As to claim 9/1, Ruan teaches the claimed limitation as discussed above except further comprising: a controller to control the mixing of water according to an operating state of the 7126958US01 (U381 677US)motor.
Xu teaches further comprising: a controller (5) to control the mixing of water according to an operating state of the 7126958US01 (U381 677US)motor (4) as shown in figure 1, for the advantageous benefit of improving the cooling effect.	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Xu by using a controller to control the mixing of water according to an operating state of the 7126958US01 (U381 677US)motor, as taught by Xu, to improve the cooling effect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DU (CN108258849) teaches cooling system for an electric motor driving a propulsion element (16), the system comprising: means for mixing water with cooling air  generated by the propulsion element (16) being driven by the motor (see figure 1), applied to the motor the means comprising: [[;]_ a spray device (1);  such that spray device (3) sprays water (liquid) in the form of a water mist into the flow of cooling air from the propulsion element (16), wherein the system is configured to provide a resulting mixture mist and the cooling air to the motor and  wherein the one or more nozzles (1) are provided in a housing (2) as claimed in claims 1 and 6.
Ling (CN105871125) teaches cooling system for an electric motor driving a propulsion element (5), the system comprising: means for mixing water with cooling air  generated by the propulsion element (5) being driven by the motor (see figure 1), applied to the motor the means comprising: [[;]_ a spray device (4), a pump (11);  such that spray device (3) sprays water (liquid) in the form of a water mist into the flow of cooling air from the propulsion element (16), wherein the system is configured to provide a resulting mixture mist and the cooling air to the motor as claimed in claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        December 15, 2022